 Case 8:20-cv-00171-WFJ-CPT Document 9 Filed 02/12/20 Page 1 of 1 PageID 35




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION
AMADOU WANE,

       Plaintiff,
v.                                                  CASE NO. 8:20-cv-171-T-02CPT
SOKONA DIALLO, PIMAP, LLC
and LADY MIND HOOKAH,

     Defendants.
______________________________/

                                         ORDER

       Upon due consideration of Plaintiff’s Motion to File Electronically (Dkt. 7),

the motion is granted. Plaintiff shall complete and return to the Clerk’s office the

registration form appearing on the court’s website at www.flmd.uscourts.gov.

Plaintiff must strictly comply with the Local Rules of Civil Procedure, the Federal

Rules of Civil Procedure, and the Administrative Procedures for Electronic Filing,

or this privilege will be revoked. Plaintiff is directed to review these rules prior to

filing any document on CM/ECF. Plaintiff’s permission to file electronically will

be rescinded at the conclusion of this case and the password terminated.

       DONE AND ORDERED at Tampa, Florida, on February 12, 2020.

                                              s/William F. Jung
                                              WILLIAM F. JUNG
                                              UNITED STATES DISTRICT JUDGE

COPIES FURNISHED TO:
Counsel of Record and unrepresented parties
